Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 26, 2020, claims 1-20 are presented for examination. Claims 1 and 18 are independent claims.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 26, 2020 and February 2, 2021) has been received, entered into the record, and considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2019-0092484 filed in China on July 30, 2019 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 26, 2020.
Drawings

The drawings filed March 26, 2020 are accepted by the examiner.


Abstract

The abstract filed March 26, 2020 is accepted by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10, 11, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10123424 B1) in view of Choo (US 20180151641 Al).

 	As to Claim 1:
Lee et al. discloses a display device (Lee, see Abstract, where Lee discloses a display device) comprising: a display module (Lee, see 400 in figure 2); an impact absorption layer under the display module, the impact cushion layer comprising a first opening exposing a lower surface of the display module (Lee, see 313 in figure 3 and column 6 lines 51-55, where Lee discloses cushion layer 313 in figure 3 and the under-panel sheet 300 may be attached to a lower surface of the display panel 400 to perform a buffering function for protecting the display panel 400 from external impact and a heat dissipation function for releasing heat generated from the display panel 400 to the outside); a rigid plate under the impact cushion layer (Lee, see PCB 200 in figures 2 and 3); a sensor (Lee, see sensor 10 in figure 3) between the display module (Lee, see 400 in figure 3) and the rigid plate (Lee, see PCB 200 in figure 3) within the first opening (Lee, see H in figure 3), the sensor being coupled to an (Lee, see sensor 10 connected to the top surface of rigid plate 200 in figures 2 and 3); and a support member (Lee, see 300, 310 and 320  between sensor 10 and impact cushion 313 in figures 2 and 3) between the impact cushion layer and the sensor within the first opening (Lee, see 300, 310 and 320 between sensor 10 and impact cushion 313 in figure 3), the support member (Lee, see 300, 310 and 320 in figures 2 and 3) contacting the display module (Lee, see 400 in figures 2 and 3) and the rigid plate (Lee, see 200 in figures 2 and 3). Lee differs from the claimed subject matter in that Lee discloses an impact cushion layer ((Lee, see 313 in figure 3 and column 6 lines 51-55, where Lee discloses cushion layer 313 in figure 3), Lee does not explicitly disclose a cushion layer teaching or suggesting an absorption. However in an analogous art, Choo discloses absorption (Choo, see paragraph [0048], where Choo discloses that a cushion/foam pad 20 is made of a foam resin and absorbs vibration or impact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with Choo. One would be motivated to modify Lee by disclosing absorption as taught by Choo thereby providing strengthen security by registering or authenticating with a system via a fingerprint upon receiving vibration and/or impact from a finger input (Choo, see paragraphs [0004] and [0048]).

As to Claim 2:
Lee in view of Choo discloses the display device of claim 1, wherein the sensor is spaced apart from the display module (Lee, see 10 and 400 in figures 2 and 3). 

As to Claim 3:
Lee in view of Choo discloses the display device of claim 1, wherein the support member (Lee, see 300, 310 and 320 in figures 2 and 3) and the rigid plate (Lee, see rigid pattern 200 in figures 2 and 3) comprise a same material (Lee, see column 5 lines 50-54, where Lee discloses that the PCB 200 may further include an adhesive layer AL 50 disposed on the unit layers 210, 220 and 230. The sensor 10 and the under-panel sheet 300 disposed on the PCB 200 as described above may be attached to the PCB 200 by the adhesive layer AL). 

As to Claim 4:
Lee in view of Choo discloses the display device of claim 1, wherein the support member has a planar shape of a circular ring or a square ring (Lee, see 300 in figure 6). 

As to Claim 5:
Lee in view of Choo discloses the display device of claim 1, wherein the rigid plate comprises a main body part overlapping with the impact absorption layer and a curve part overlapping with the sensor, the curve part comprises a flat portion having a height different from a height of the main body part with respect to a surface of the display module, and a connecting portion inclined with the main body part and extending from the main body part to the flat portion, and the support member contacts the main body part (Lee, see 200 in figure 2). 

As to Claim 7:
Lee in view of Choo discloses the display device of claim 1, wherein the rigid plate (Lee, see 200 figure 5) has a cutout formed on an outside of the support member (Lee, see 300 in figure 5) with respect to the sensor (Lee, 10 in figure 5), and the cutout overlaps the impact absorption layer (Lee, see 300 in figure 5 and 313 in 3). 

As to Claim 10:
Lee in view of Choo discloses the display device of claim 1, further comprising: a fixing member between the display module and the sensor, wherein the fixing member comprises at least one selected from a thermosetting resin and a photocurable resin (Lee, 20 in figures 2 and 3). 

As to Claim 11:
Lee in view of Choo discloses the display device of claim 1, further comprising: a fixing member between the display module and the sensor, wherein the fixing member comprises at least one selected from polyurethane, thermoplastic polyurethane, silicone, and polydimethylacrylamide (Choo, and paragraph [0042], where Choo discloses that the back plate 19 may be a PET (polyethylene terephthalate) substrate. The back plate 19 prevents moisture permeation to keep the pixel array 16 from getting exposed to humidity and supports the pixel array 16. The organic thin film 17 may be a thin PI (polyimide) film substrate, it is noted that polyimide includes thermoplastic polyurethane as per Wikipedia (https://en.wikipedia.org/wiki/Thermoplastic).

As to Claim 17:
Lee in view of Choo discloses the display device of claim 1, wherein the sensor includes an ultrasonic wave sensor, a light sensor, and an infrared sensor (Lee, column 6 lines 40-45, where Lee discloses that the sensor 10 may be an optical sensor that performs a sensing function using light. A through hole H may further be defined in the under-panel sheet 300 and may be disposed on the sensor 10. The through hole H may be a light-transmitting hole that allows light to enter/leave the sensor 10). 


As to Claim 18:
Lee in view of Choo discloses a display device (Lee, see Abstract, where Lee discloses a display device) comprising: a display module comprising first and second non-folding areas (Lee, see 200b and 200a in figure 2) and a folding area (Lee, see 200c in figure 2) between the first (Lee, see 200b in figure 2)  and second non-folding areas (Lee, see 200a in figure 2); first and second impact absorption layers (Lee, see 300 in figure 6, it is noted that 300 is composed of 313 in figure 3) respectively under the first and second non-folding areas of the display module (Lee, see 200b in figure 6); a rigid plate comprising first and second sub-rigid plates (Lee, see 200 in figure 6) respectively under the first and (Lee and 300 in figure 6 and 313 in figure 3); a sensor between the folding area of the display module and the rigid plate and coupled to an upper surface of the rigid plate (Lee, see 10 in figure 6); and a support member between the first and second impact absorption layers and around the sensor in a plan view (Lee, see 300, 310 and 320  between sensor 10 and impact absorption 313 in figures 2 and 3). 
Lee differs from the claimed subject matter in that Lee discloses an impact cushion layer ((Lee, see 313 in figure 3 and column 6 lines 51-55, where Lee discloses cushion layer 313 in figure 3), Lee does not explicitly disclose a cushion layer teaching or suggesting an absorption. However in an analogous art, Choo discloses absorption (Choo, see paragraph [0048], where Choo discloses that a cushion/foam pad 20 is made of a foam resin and absorbs vibration or impact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with Choo. One would be motivated to modify Lee by disclosing absorption as taught by Choo thereby providing strengthen security by registering or authenticating with a system via a fingerprint upon receiving vibration and/or impact from a finger input (Choo, see paragraphs [0004] and [0048]).

As to Claim 19:
Lee in view of Choo discloses the display device of claim 18, wherein the rigid plate comprises a main body part overlapping with the first and second impact absorption layers and a curve part overlapping with the sensor, the curve part comprises a flat portion having a height different from a height of the main body part with respect to a surface of the display module, and a connecting portion inclined with the main body part and extending from the main body part to the flat portion, and the support member contacts the main body part (Lee, see 200 in figure 2).



Allowable Subject Matter
Claims 6, 8, 9, 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (US 10796664 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624